ACCEPTED
                                                                                         01-14-00848-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     2/5/2015 3:22:32 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                            FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
NOMATHEMBA SITAWISHA                          §     CASE   NO. 2/5/2015
                                                               01-14-00848-CR
                                                                        3:22:32 PM
                                              §                CHRISTOPHER A. PRINE
                                              §                        Clerk
VS.                                           §     On Appeal From Harris County
                                              §     Cause No. 1870305
                                              §     County Court at Law #4
THE STATE OF TEXAS                            §

                      APPELLANT’S MOTION
              TO EXTEND TIME TO FILE APPELLATE BRIEF

      Appellant, Nomathemba Sitawisha, moves for an extension of time to file her

appellate brief, under TEX. R. APP. P. 10.5(b).

                        I. TRIAL COURT PROCEEDINGS

      On October 1, 2014, a judge sentenced Ms. Sitawisha to 105 days county jail

after a jury found her guilty of driving while intoxicated. Defendant filed notice of

appeal on October 1, 2014.

                       II. PROCEEDINGS IN THIS COURT

      The Appellant’s brief was due yesterday, February 4, 2015. Counsel was sick

and unable to work yesterday, so is filing this motion on February 5, 2015. No

previous extensions have been requested.

                                           III.

      Since the record was completed, counsel has missed several days of work due

to recurrent episodes of the flu. Counsel also has been working to complete briefs in
Reginald Hill v. State, Cause No. 14-14-00376-CR, which is subject to abatement if not

filed on February 20, 2015; in In re: M.I.S., Cause No. 01-14-00684-CV, which has

been pending longer than Ms. Sitawisha’s case; and to complete petitions for

discretionary review in Charles Henry Jones v. State, Cause No. 01-13-00984-CR, a

murder case; and Michael Jermaine Williams v. State, Cause No. PD-0096-15, a complex

Fourth Amendment case.

                                            IV.

      In the exercise of due diligence, counsel was unable to complete Ms.

Sitawisha’s brief by the deadline, and needs an additional 30 days to file it, due to the

number of upcoming deadlines in older cases. This motion is not filed for purposes of

delay, but so that justice may be done.

                                          PRAYER

      Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until March 7, 2015 to file Appellant’s brief.


                                                  Respectfully submitted,

                                                  ALEXANDER BUNIN
                                                  Chief Public Defender
                                                  Harris County Texas



                                                  /s/ Cheri Duncan
                                                  ______________________________
                                                  CHERI DUNCAN
                                                  Assistant Public Defender
                                             2
                                               Harris County Texas
                                               SBN 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Appellant,
                                               NOMATHEMBA SITAWISHA




                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on February 5, 2015.

                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           3